Citation Nr: 0029445	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
joint pain, night sweats, a lack of concentration and memory 
loss claimed as an undiagnosed illness.

2.  Entitlement to service connection for diarrhea claimed as 
an undiagnosed illness.

3.  Entitlement to service connection for headaches claimed 
as an undiagnosed illness.

4.  Entitlement to service connection for skin disability 
claimed as an undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 10 percent for 
the service connected herniated disc of the lower back.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1990 to February 
1995.  This appeal arises from rating decisions of the 
Detroit, Michigan Regional Office (RO). 

By rating decision in November 1995, service connection was 
awarded for low back disability and a 10 percent evaluation 
was assigned.  A notice of disagreement was received in 
December 1995, a statement of the case was issued in January 
1996 and a timely substantive appeal was received in 
September 1996.  Accordingly, the issue of whether a rating 
in excess of 10 percent is warranted for the service 
connected low back has been perfected from the November 1995 
rating decision.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the November 1995 rating action was the 
initial grant of service connection for low back disability, 
the Board will consider whether a staged rating should be 
assigned for the veteran's service connected low back 
disability.  In this way, the Court's holding in Fenderson 
will be addressed in the adjudication of the veteran's 
appeal.  

The veteran requested a personal hearing at the RO.  A 
hearing was scheduled in March 1999.  In February 1999, the 
veteran notified the RO that he would be unable to attend the 
March 1999 hearing and he requested that the hearing be 
rescheduled.  The hearing was rescheduled in April 1999.  The 
April 1999 hearing was canceled and it was indicated that the 
veteran wanted the opportunity to reschedule the hearing in 
the future.  No request was received from the veteran to 
reschedule a personal hearing.  

The issue of whether a rating in excess of 10 percent is 
warranted for the service connected low back disability is 
the subject of the remand section of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from December 1990 to May 1991.

2.  The claims file includes medical evidence showing that 
the veteran suffers from joint pain, chronic fatigue and 
diarrhea which have not been attributed to known clinical 
diagnoses and which have existed for 6 months or more.

3.  The record does not contain evidence that night sweats, a 
lack of concentration, and memory loss have either existed 
for 6 months or that the veteran has had intermittent 
episodes of improvement and worsening relative to these 
disabilities over a 6 month period of time.

4.  The veteran's complaints of headaches have been 
attributed to known clinical diagnoses of headaches to 
include tension headaches and migraine headaches.

5.  The veteran's complaints of skin disability have been 
attributed to known clinical diagnoses of xerosis and lichen 
simplex chronicus.

6.  The medical evidence does not include a diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  Joint pain, chronic fatigue and diarrhea were incurred in 
the veteran's active military service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A.§§ 1117, 5107 (West 
1991); 38 C.F.R. § 3.317 (1999).

2.  Night sweats, a lack of concentration and memory loss 
were not incurred in the veteran's active military service in 
Southwest Asia during the Persian Gulf War.  38 
U.S.C.A.§§ 1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1999).

3.  Headaches and skin disability were not incurred in active 
military service in Southwest Asia during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1999).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Persian Gulf claims

The service medical records show that in July 1991, the 
veteran complained of left ankle pain.

In April 1992, the veteran was seen with an allergic reaction 
to food.  There was a rash on the chest and back.  The 
assessment was an allergic reaction.  Later that month, the 
veteran was seen complaining of an allergic reaction.  There 
were generalized maculo papular lesions of the skin.  The 
assessment was an allergic reaction.  

In December 1992, the veteran complained of right ankle pain 
after playing basketball.  The assessment was a sprain.

A January 1993 notation shows that the veteran had an 
inversion injury of the right ankle with edema and tenderness 
to palpation.  X-rays revealed no fracture.  

In May 1993, the veteran was seen with epigastric pain.  He 
reported suffering from diarrhea 3 days before that had 
resolved.  The assessment was dyspepsia and bowel spasm.  

In July 1993, the veteran complained of pain of the back of 
the head for 2 days.  A 2 year history, on and off, of 
headaches was noted.  The assessment was headaches. 

In November 1993, the veteran complained of a rash of both 
legs of 3 years duration.  Reportedly, treatments had not 
worked.  

Another November 1993 notation shows that the veteran had a 
history of hyperpigmented lesions of the lower legs.  The 
assessment was rule out dermatitis and lichens simplex 
chronicus.  

In December 1993, the veteran complained of unilateral 
headaches of 2 years duration.  

In January 1994, the veteran complained that it hurt behind 
the left knee joint.  After examination, the assessment was 
soft tissue injury and tendonitis of the left knee. 

In March 1994, the veteran was seen for a rash on both legs.  
The assessment was a rash of unknown etiology.

In August 1994, the veteran complained of head pain of 2 
years duration.  There had been no head injury, nausea, 
vomiting, numbness or tingling.  The assessment was tension 
headaches and rule out component stress.  

In September 1994, the veteran complained of headaches which 
occurred every couple of days over the temple and occipital 
areas.  The veteran had suffered with headaches for 3 years 
since he was in Saudi Arabia.  Now he had headaches more 
frequently.  The assessment was tension headaches.  

The veteran complained of bilateral pain behind the knees in 
September 1994.  There was slight pain on palpation.  Range 
of motion was normal and there was no laxity.  There was 
minimal patellar crepitus.  The assessment was left knee pain 
of questionable etiology.  

An October 1994 medical board report shows that the veteran 
was undergoing evaluation for Southwest Asia veterans due to 
constant headaches, nausea and fatigue.  

On VA general medical examination in April 1995, the veteran 
reported a constant rash of the legs which had been present 
for 2 or 3 years.  Occasional headaches were thought to be 
brought on by bright lights or concentration.  For a time the 
veteran suffered from fatigue by which the veteran meant that 
he could not perform his ordinary activities such as climbing 
stairs without becoming more tired.  This was not a current 
problem.  He had several episodes of nausea with vomiting 
occurring immediately following eating.  This problem was 
intermittent.  There was no abdominal pain or diarrhea.  He 
felt that this may be due to greasy food intake.  After his 
first episode of nausea and vomiting he got severe hives.  He 
had 2 attacks of urticaria, but these were not necessarily 
related to eating.  He had intermittent attacks of pain and 
numbness of the right wrist that lasted from 10 to 15 
minutes.  X-rays of the right wrist were negative.  The 
diagnoses were nausea and vomiting, no cause found; 
headaches, no cause found; fatigue, no cause found; back 
injury, no residual abnormality; lichen planus of both 
anterial tibial plateaus; leukocytosis; and possible urinary 
tract infection. 

By rating decision in November 1995, service connection for 
fatigue, nausea, skin rash and headaches due to an 
undiagnosed illness were denied.

A Persian Gulf War examination report in August 1995 shows 
that the veteran's main complaints were headaches since 1991; 
blurred vision; nausea and vomiting once a week which 
increased with food (an upper G.I. series in April had been 
negative); and skin rash of the legs which started in 1993.  
The diagnoses were central occipital headaches with blurred 
vision; nausea and vomiting with no pain; and discolored rash 
of lower legs.

On VA neurology examination in September 1995, the veteran 
reported having headaches since serving in the desert.  The 
impression was probable tension headaches.

On VA dermatology examination in September 1995, the veteran 
reported a 4 year history of a pruritic rash of the lower 
legs.  The assessments were xerosis and lichen simplex 
chronicus.  

A June 1995 VA outpatient notation shows that the veteran 
reported falling asleep while at work.  

On VA neurology examination in August 1997, the veteran 
complained of headaches with associated nausea, vomiting, 
some blurring of vision, photophobia with light headedness.  
The diagnosis was migraine headaches and no neurologic 
disability.

On VA general medical examination in August 1997, the veteran 
complained of an itchy rash of the legs; joint pain of the 
knees and wrists; difficulty concentrating; memory loss; 
fatigue and very low energy level which interfered with the 
activities of daily living; abdominal pain and loose stools; 
and excessive night sweats.  X-rays of the knees were normal.  
The diagnoses were chronic fatigue syndrome by history (cause 
not determined); history of skin rashes; irritable bowel 
syndrome by history; migraine headaches; and history of knee 
pain, cause not found.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In Neumann v. West, (No. 98-1410, July 21, 2000), the Court 
clarified the elements necessary to establish a claim for 
service connection for undiagnosed illness related to 
Southwest Asia service during the Persian Gulf War.  Those 
elements are some evidence that: 1) the claimant is a Persian 
Gulf Veteran; 2) who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; 3) 
which became manifest either during active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and; 4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations during the Gulf War from December 1990 
to May 1991.  He therefore meets the first element of a claim 
of service connection for an undiagnosed illness.

The record shows that the veteran complained of joint pain in 
July 1991 (left ankle), December 1992 (right ankle), January 
1993 (right ankle), January 1994 (left knee), September 1994 
(knee pain), and the knees and wrists on VA examination 
August 1997.  He complained of epigastric pain with diarrhea 
in May 1993; nausea and fatigue in October 1994; fatigue in 
April 1995; and diarrhea in August 1997.  As recently as 
August 1997, he continued to complain of fatigue and a very 
low energy level which interfered with the activities of 
daily living.  The VA examiner in August 1997 opined that the 
veteran suffered from chronic fatigue syndrome (cause not 
determined); history of joint pain (cause not determined); 
and diarrhea was attributed to irritable bowel syndrome by 
history only as no current diagnosis was indicated.  

Thus, it appears from the record that the veteran suffers 
from joint pain, chronic fatigue and diarrhea symptoms which 
VA examiners were unable to attribute to a known clinical 
diagnosis.  Under the circumstances, the Board concludes that 
the requirements for a claim of service connection for joint 
pain, chronic fatigue, and diarrhea under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 have been met.  

With regard to the claim for night sweats, a lack of 
concentration and memory loss, the veteran has failed to show 
that the claimed disabilities have been chronic by 
establishing that they have existed for 6 months or more or 
that disabilities have exhibited intermittent episodes of 
improvement and worsening over a 6 month period.  Conversely, 
the veteran has only recently complained of these 
disabilities.  Thus, the record is against these claims as 
there is no evidence of chronicity.

The veteran's complaints of skin disability have been 
attributed to a diagnosis of xerosis and lichen simplex 
chronicus on VA dermatology examination in September 1995.  
The veteran's complaints of headaches have been attributed to 
diagnoses of tension and migraine headaches.  Thus, the 
veteran's claim of service connection for skin disability and 
headaches as undiagnosed disabilities must therefore fail.


II.  Service connection for PTSD

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  In this case, the revised regulation, as 
provided below, will be utilized in the evaluation of the 
veteran's claim.  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As detailed in section 3.304(f) above, a claim for PTSD 
requires medical evidence diagnosing the condition.  The 
medical evidence of record does not support the veteran's 
claim on this most essential basis.

The service medical records are silent regarding complaints, 
findings or diagnoses of PTSD.  

On VA psychiatric examination in August 1997, which was 
provided as part of the veteran's claim of service connection 
for PTSD, an extensive history of polysubstance abuse was 
noted.  He complained of feeling depressed and confused at 
times.  He had been experiencing nightmares about stuff like 
paying bills and every day problems.  He also had daydreams.  
The veteran claimed that he could not go to work due to the 
fact that he felt confused and did not know if he was coming 
or going.  He worried a great deal and felt indecisive.  On 
examination, the veteran appeared anxious and somewhat 
depressed.  He denied getting involved in any conflicts with 
family or friends.  He occasionally would experience some 
unusual fleeting auditory or visual images.  The veteran 
reported becoming tired easily.  General fund of information 
seemed to be fairly adequate and intellectual functions did 
not seem to be grossly impaired.  In summary, the veteran 
presented with difficulties related to passivity, apathy, 
social withdrawal, and impairment of motivational or 
cognitive aspects of personality functioning with certain 
mood dysphoria and depression.  The diagnoses were mood 
disorder and multi-drug use with related depressive features; 
and mixed personality traits.  

In light of the above, it is clear that the medical record 
fails to substantiate the presence of PTSD currently or at 
any time during the veteran's life.  Moreover, the veteran 
has not reported suffering from PTSD like symptoms and he has 
not reported specific stressor events while in service.  In 
short, the veteran's claim is deficient in virtually every 
aspect of inquiry under 38 C.F.R. § 3.304.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim that he currently suffers from PTSD is 
found in his statements; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   



ORDER

Entitlement to service connection for joint pain, chronic 
fatigue and diarrhea as due to undiagnosed illness is 
granted.  

Entitlement to service connection for memory loss, a lack of 
concentration and night sweats as due to undiagnosed illness 
is denied.

Entitlement to service connection for skin disability as due 
to an undiagnosed disability is denied.

Entitlement to service connection for headaches as due to an 
undiagnosed disability is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that the RO erred by failing to grant an 
evaluation in excess of 10 percent for the service connected 
herniated disc of the low back.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, the veteran should be afforded a VA orthopedic 
examination that is compliant with Green and Massey.  

The veteran has reported that he experienced increased low 
back symptoms with use. nal loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  It was further held that the 
diagnostic codes pertaining to range of motion did not 
subsume 38 C.F.R. § 4.40 and § 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the veteran's 
complaints, he should be afforded a VA orthopedic examination 
which addresses the factors mandated in DeLuca.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the low 
back disability since service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Allen Park VA 
medical center from August 1998 to the 
present.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his low back 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the low back.  Normal range 
of motion findings should also be 
provided for the low back.

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

The examiner should indicate whether 
there is evidence of lumbosacral strain 
with evidence of muscle spasm on extreme 
forward bending, and loss of lateral 
spine motion, unilateral, in standing 
position; or whether there is evidence of 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner should also indicate whether 
there is evidence of moderate 
intervertebral disc syndrome with 
recurring attacks; severe intervertebral 
disc disease with recurring attacks and 
intermittent relief; or whether there is 
evidence of pronounced intervertebral 
disc syndrome with persistent neurologic 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk or other neurological findings 
appropriate to the site of any diseased 
disk.  The frequency of any attacks and 
whether there is any relief between 
attacks should be discussed.  Each of 
these criteria must be addressed.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, Fenderson 
and Massey.  If the action taken remains 
adverse to the veteran in any way, he 
should be furnished an appropriate 
supplemental statement of the case to 
include the provisions of 38 C.F.R. 
§ 3.655 which should be adhered to in the 
event that the veteran fails to appear 
for a scheduled examination without good 
cause.  If the veteran fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
folder as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 20 -


